Name: Regulation (EEC) No 2518/70 of the Commission of 10 December 1970 on price recording and fixing the list of representative wholesale markets or ports for fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 859 15.12.70 Official Journal of the European Communities No L 271/15 REGULATION (EEC) No 2518/70 OF THE COMMISSION of 10 December 1970 on price recording and fixing the list of representative wholesale markets or ports for fishery products quantities marketed of the product used for fixing the guide price; (b) total quantity marketed; (c ) total quantity withdrawn from the market pursuant to Article 7 of Regulation (EEC) No 2142/70, 2 . The notifications referred to above shall be transmitted to the Commission by telex on the first and sixteenth day of each month and on each market day if a crisis or market disturbance is threatened. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2142/701 of 20 October 1970 on the common organisation of the market in fishery products, and in particular Articles 9 (3 ), 13 (4), 15 (2) and 27 thereof; Whereas the market support system provided for in Regulation (EEC) No 2142/70 requires that pfices recorded on representative wholesale markets and in representative ports of the Community should be available ; whereas this Regulation lays down to that end that these prices be notified by Member States to the; Commission ; Whereas markets and ports in Member States where a significant proportion of Community output is marketed should be regarded as representative for a specific product; Whereas the intervals at which the prices recorded are to be notified should also be fixed ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Fishery Products ; Article 2 1 . The notifications referred to in Article 13 (2 ) of Regulation (EEC) No 2142/70 shall contain the following information for each of the products or groups of products listed in Annex II to that Regulation and for each representative market or port : (a) the average price recorded for a given week, weighted according to the quantities marketed ; (b) the quantities of the products brought to the market or port which were not disposed of. 2 . The notifications referred to above shall be transmitted to the Commission by telex on the first working day of the week following that used as a reference when the notification was prepared. HAS ADOPTED THIS REGULATION : Article 1 Article 31 . The notifications referred to in Article 9 ( 1 ) of Regulation (EEC) No 2142/70 shall contain the following information for each of the products listed in Annex I A and C to that Regulation and for each representative market or port : ( a ) the average price on the market day, weighted according to quantities marketed, and the 1 . The notifications referred to in Article 15 (2) of Regulation (EEC) No 2142/70 shall contain the following 'information for each species of the product referred to in Annex III A to that Regulation and for each representative market or port : (a) the average monthly price, weighted according to quantities ;1 OJ No L 236, 27.10,1970 , p. 5 . 860 Official Journal of the European Communities (b) total landings ; Article 4 The representative wholesale markets and the representative ports within the meaning of Articles 9 (2), 13 (3 ) and 15 (2) of Regulation (EEC) No 2142/70 shall be those listed in the Annex to this Regulation for the products indicated therein . ( c) total quantity marketed. In these notifications a distinction shall be made between fresh and chilled products on the one hand and frozen products on the other. 2 . The notifications referred to above shall be transmitted to the Commission by telex at the end of each month. Article 5 This Regulation shall enter into force on 1 February 1971 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 December 1970 . For the Commission The President Franco M. MALFATTI Official Journal of the European Communities 861 ANNEX REPRESENTATIVE WHOLESALE MARKETS AND REPRESENTATIVE PORTS FOR FISHERY PRODUCTS I. Products listed in Annex I A to. Regulation (EEC) No 2142/70 1 . Herring the combined markets of the combined markets of Boulogne-s-mer Bremerhaven/Cuxhaven Scheveningen/IJmuiden Ancona/Rimini Chioggia/Porto Garibaldi 2 . Sardines the combined markets of the combined markets of the combined markets of the combined markets of La Turballe/Le Croisic Livorno/Viareggio Marseille Molfetta Port-Vendres Trapani Bremerhaven Ostend 3 . Redfish (Sebastes marinus) -4. Cod Boulogne-s-mer Cuxhaven Ostend IJmuiden 5 . Coalfish Boulogne-s-mer Cuxhaven IJmuiden 6. Haddock Boulogne-s-mer IJmuiden 7. Whiting Boulogne-s-mer IJmuiden 8 . Mackerel Boulogne-s-mer Concarneau IJmuiden Ancona/Pescara/Rimini Bayonne/St-Jean-de-Luz Chioggia/Porto Garibaldi 9. Anchovies the combined markets of the combined markets of the combined markets of the combined markets of the combined markets of Collioure/Port-Vendres Elba/Livorno/Viareggio Naples Trapani 10. Plaice Hamburg IJmuiden Zeebrugge 862 Official Journal of the European Communities II . Products listed in Annex I C to Regulation (EEC) No 2142/70 ' I Shrimps of the genus Crangon sp . p. Den Oever Husum Zeebrugge III . Products listed in Annex II to Regulation (EEC) No 2142/70 1 . Sardines the combined markets of the combined markets of Concarneau/Douarnenez Bayonne/St-Jean-de-Luz 2 . Sea bream of the species Dentex dentex and Pagellus Formia San Benedetto del Tronto Formia San Benedetto del Tronto 3 . Squid (Loligo sp . p . Ommastrephes sagittatus ­ Todarodes sagittatus, Illex coindetti) 4. Cuttlefish of the species Sepia officinalis ¢ Rossia macrosoma Sepiola rondeleti Formia San Benedetto del Tronto 5 . Octopus Formia San Benedetto del Tronto IV. Products listed in Annex III A to Regulation (EEC) No 2142/70 All species of tunny . the combined markets of Audierne Concarneau Douarnenez Le Guilvinec Cagliari Ile d'Yeu Les Sables-d'Olonne the combined markets of the combined markets of Bayonne/St-Jean-de-Luz Trapani